DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 11/13/2020. 
	Claims 5-8 and 12-22 have been amended, claims 23-25 have been added and claims 1-4 and 9-11 were previously cancelled.
	Claims 5-8 and 12-25 remain pending.

Claim Objections
Although Applicant’s amendments to the claims obviate the previously raised objections to claims 5, 7, 8, 13, 15, 16, 18, 20 and 21, claims 23 and 24 are objected to because of the following informality:  

2.	Claims 23 and 24 each include two references to “the subgroup message”. Although these recitations are understood to refer to the subgroup message sent by the client device to a message server, previously disclosed in claim 23, Applicant is urged to amend these recitations to recite “the subgroup message sent by the client” in order to provide clear antecedent basis and distinguish from the one or more subgroup messages disclosed in claim 5, from which claims 23 and 24 depend.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

3.	Claims 7, 15 and 20 have been amended to recite, “hiding a group message that is in the plurality of locally received group messages and that does not satisfy the first selectable attribute tag and the second selectable attribute tag” at the end of the claims.
	Paragraph [0057] of the specification describes an example of the displaying and hiding of messages resulting from filtering based on two attribute tags. This portion provides support that the filtering hides messages that do not have either of the first or and second attribute tags.
	There is no support found in the specification for the claim language as currently recited.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments to claims 5 and 13 obviate the previous rejection of the claims under 35 USC 112(b), claims 7, 15, 18-22, and 24 are currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

4.	Claims 7, 15, and 20 recite, “hiding a group message that is in the plurality of locally received group messages and that does not satisfy the first selectable attribute tag and the second selectable attribute tag” at the end of the claims. As noted above, no support for this limitation is found in the specification. Further, this limitation is contradictory to the previous limitation in the claims specifying that messages satisfying either the first or the second selectable attribute tag are displayed.
or the second selectable attribute tag”.

5.	Claim 18 recites, “the group to which the user belongs” in the providing limitation of the client device. There is improper antecedent basis for this limitation. Specifically, it is unclear whether this group, to which the user belongs, is intended to refer to the same group comprising a first plurality of group members, previously disclosed in the message server limitations of the claim.
	For purposes of examination, “the group to which the user belongs” is interpreted as any group to which the user belongs.
	Claims 19-22 are rejected in view of their dependency from claim 18.

6.	Claim 24 recites “the selectable attribute tag” in the first limitation of the claim. There is improper antecedent basis for this recitation. Specifically, it is unclear which selectable attribute tag of the plurality of selectable attribute tags “the selectable attribute tag” is intended to refer to.
	For purposes of examination, “the selectable attribute tag” in the first limitation of claim 24 is interpreted as referring to “the first selectable attribute tag” disclosed in claims 23 and 5, from which claim 24 depends..

Claim Rejections - 35 USC § 101
7.	Applicant’s amendments and remarks in response to the previously raised rejection of claims 5-8 and 12-17 under 35 USC 101 have been considered and obviate previous objection, as such the rejection is hereby withdraw.

Response to Arguments
8.	Applicant’s arguments with respect to the Miller and Joyner, Jr. references have been considered but are moot because the new ground of rejection does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 5-7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2010/0205545) in view of Rhodes et al. (US 8,838,708).

Regarding claim 5, Dawson teaches a subgroup message display method, comprising: 
	displaying, by a client device, a plurality of locally received group messages (FIG 2 shows an exemplary display 200 of a chat session utilizing icons in accordance with aspects of the invention. The display 200 includes a list of participants 210 and a message area 220, [0043]); 
providing, by the client device, a plurality of selectable attribute tags for a user based on an instruction for starting group message filtering (presents the individual (e.g., via user computer device 50a) with a pull-down menu from which to select filtering icons, [0063]; the program control presents a user (e.g., an individual participant of the chat session) with the option to filter the chat session based on the icons determined in step 1110. For example, the program control may cooperate with the user computer  
receiving, by the client device, a selection of a first selectable attribute tag and a second selectable attribute tag that are comprised in the plurality of selectable attribute tags (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074); 
in response to the selection of the first selectable attribute tag and the second selectable attribute tag, automatically filtering, by the client device, the plurality of locally received group messages based on the first selectable attribute tag and the second selectable attribute tag (the program control filters the user’s viewable display of the chat session based on the filtering icons selected in step 1115, [0075]); and 
displaying, by the client device, one or more subgroup messages obtained after the filtering based on the first selectable attribute tag and the second selectable attribute tag (only messages from users having those selected icons will be displayed on the individual’s view of the chat session, [0063]; the program control cooperates with the user computer device to modify the user’s viewable display of the chat session to show 
However, Dawson does not explicitly disclose receiving, by the client device, an instruction sent by a user for starting group message filtering.
Rhodes teaches receiving, by a client device, an instruction sent by a user for starting group message filtering (Upon selecting of meeting filter button 350, electronic communication user interface 400 can generate a filtering request to filtering component, which can then filter e-mails or other electronic communications, column 10 lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 

Regarding claim 6, Dawson teaches the method according to claim 5, comprising receiving, by the client device, an instruction entered by the user on an operation interface of the client device and used for group message filtering (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074).
	However, Dawson does not explicitly disclose the receiving, by the client device, an instruction sent by a user for starting group message filtering.

receiving, by the client device, an instruction entered by the user on an operation interface of the client device and used to start group message filtering (Upon selecting of meeting filter button 350, electronic communication user interface 400 can generate a filtering request to filtering component, which can then filter e-mails or other electronic communications, column 10 lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 

 Regarding claim 7, Dawson teaches the method according to claim 5, wherein the displaying, by the client device, one or more subgroup messages obtained after the filtering based on the first selectable attribute tag and the second selectable attribute tag comprises: 
displaying, by the client device on an operation interface of the client device, a group message in the plurality of locally received group messages that satisfies the first selectable attribute tag or the second selectable attribute tag, and hiding a group message that is in the plurality of locally received group messages and that does not satisfy the first selectable attribute tag and the second selectable attribute tag (a user 

Regarding claim 12, Dawson teaches the method according to claim 5, wherein the first selectable attribute tag comprises at least one of a gender, an address, an age, a job title, or a project team (Icons may be assigned to users according to any criteria, including but not limited to, job role, job group, job title, achievements, certification, credentials, etc., [0016]).  

Regarding claim 13, Dawson teaches an apparatus, comprising: 
at least one processor; and 
a non-transitory memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising: 
displaying, by a client device, a plurality of locally received group messages (FIG 2 shows an exemplary display 200 of a chat session utilizing icons in accordance with aspects of the invention. The display 200 includes a list of participants 210 and a message area 220, [0043]); 

receiving, by the client device, a selection of a first selectable attribute tag and a second selectable attribute tag that are comprised in the plurality of selectable attribute tags (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074); 
in response to the selection of the first selectable attribute tag and the second selectable attribute tag, automatically filtering, by the client device, the plurality of locally received group messages based on the first selectable attribute 
displaying, by the client device, one or more subgroup messages obtained after the filtering based on the first selectable attribute tag and the second selectable attribute tag (only messages from users having those selected icons will be displayed on the individual’s view of the chat session, [0063]; the program control cooperates with the user computer device to modify the user’s viewable display of the chat session to show messages only from participants that are associated with one or more of the filtering icons, [0075]).  
However, Dawson does not explicitly disclose receiving, by the client device, an instruction sent by a user for starting group message filtering.
Rhodes teaches receiving, by a client device, an instruction sent by a user for starting group message filtering (Upon selecting of meeting filter button 350, electronic communication user interface 400 can generate a filtering request to filtering component, which can then filter e-mails or other electronic communications, column 10 lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 

Regarding claim 14, Dawson teaches the apparatus according to claim 13, comprising receiving, by the client device, an instruction entered by the user on an operation interface of the client device and used for group message filtering (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074).
	However, Dawson does not explicitly disclose the receiving, by the client device, an instruction sent by a user for starting group message filtering.
	Rhodes teaches wherein the receiving, by the client device, an instruction sent by a user for starting group message filtering comprises:
receiving, by the client device, an instruction entered by the user on an operation interface of the client device and used to start group message filtering (Upon selecting of meeting filter button 350, electronic communication user interface 400 can generate a filtering request to filtering component, which can then filter e-mails or other electronic communications, column 10 lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 


displaying, by the client device on an operation interface of the client device, a group message in the plurality of locally received group messages that satisfies the first selectable attribute tag or the second selectable attribute tag, and hiding a group message that is in the plurality of locally received group messages and that does not satisfy the first selectable attribute tag and the second selectable attribute tag (a user may choose to display only those messages from users having particular icons, while suppressing any messages from users who are not associated with the particular icons, [0017]; the individual may selectively filter (e.g., not view) messages from other users that are not associated with the selected icon(s), [0063]; show messages only from participants that are associated with one or more of the filtering icons, [0075]).  

Regarding claim 17, Dawson teaches the apparatus according to claim 13, wherein the first selectable attribute tag comprises at least one of a gender, an address, an age, a job title, or a project team (Icons may be assigned to users according to any criteria, including but not limited to, job role, job group, job title, achievements, certification, credentials, etc., [0016]).  


s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Rhodes in view of Skladman et al. (US 6,400,810).

Regarding claim 8, Dawson teaches the method according to claim 5, wherein: 
	the providing, by the client device, a plurality of selectable attribute tags for the user comprises providing the plurality of selectable attribute tags for the user by using a group message filtering operation interface (presents the individual (e.g., via user computer device 50a) with a pull-down menu from which to select filtering icons, [0063]); and 
the group message filtering operation interface comprises the plurality of selectable attribute tags (the program control may cooperate with the user computer device (e.g., user computer device 50a) to display a drop-down menu of all the icons determined at step 1110, [0074).  
However, Dawson-Rhodes do not explicitly disclose the group messaging filtering operation interface comprises operation manner, where the operation manner comprises an exclude option and an include option, wherein the include option indicates that only a group message sent by a subgroup member having the first selectable attribute tag or the second selectable attribute tag is displayed, and wherein the exclude option indicates that a group message sent by a subgroup member having the first selectable attribute tag or the second selectable attribute tag is hidden.
Skladman teaches a group message filtering operation interface comprising operation manner (FIG. 5), where the operation manner comprises an exclude option and an include option (These two lists support two operational modes of the system 10: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user interface to select an include or exclude mode in the system/method of Dawson-Rhodes as suggested by Skladman in order for a user to specify their filtering preferences. One would be motivated to combine these teachings so that the user could efficiently manage how and which messages are displayed or blocked.

Regarding claim 16, Dawson teaches the apparatus according to claim 13, wherein: 
the providing, by the client device, a plurality of selectable attribute tags for the user comprises providing the plurality of selectable attribute tags for the user by using a group message filtering operation interface (presents the individual (e.g., via user 
the group message filtering operation interface comprises the plurality of selectable attribute tags (the program control may cooperate with the user computer device (e.g., user computer device 50a) to display a drop-down menu of all the icons determined at step 1110, [0074).  
However, Dawson-Rhodes do not explicitly disclose the group messaging filtering operation interface comprises operation manner, where the operation manner comprises an exclude option and an include option, wherein the include option indicates that only a group message sent by a subgroup member having the first selectable attribute tag or the second selectable attribute tag is displayed, and wherein the exclude option indicates that a group message sent by a subgroup member having the first selectable attribute tag or the second selectable attribute tag is hidden.
Skladman teaches a group message filtering operation interface comprising operation manner (FIG. 5), where the operation manner comprises an exclude option and an include option (These two lists support two operational modes of the system 10: an “include” mode and an “exclude” mode, column 4 lines 58-60), wherein the include option indicates that only a group message sent by a subgroup member having a first selectable attribute tag or a second selectable attribute tag is displayed (In the include mode, the system 10 only notifies a subscriber of an incoming e-mail if attributes of the e-mail message are present in the include list. Thus, in this mode, the system 10 blocks notification of all e-mail messages, except those defined by the include list, column 4 lines 60-65), and wherein the exclude option indicates that a group message sent by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user interface to select an include or exclude mode in the system/method of Dawson-Rhodes as suggested by Skladman in order for a user to specify their filtering preferences. One would be motivated to combine these teachings so that the user could efficiently manage how and which messages are displayed or blocked.


11.	Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Rhodes in view of Jesse et al. (US 2011/0270880).

Regarding claim 18, Dawson teaches a system, comprising: 
a message server, configured to perform operations comprising: 
adding a first selectable attribute tag for a first plurality of group members in a group (each division or department within a company may have its own unique identifying icon which would be applied to each employee in that organization, [0033]; the shape of the icon may be indicative of a department within an organization, [0049]); and

a client device, configured to perform operations comprising: 
displaying a plurality of locally received group messages (FIG 2 shows an exemplary display 200 of a chat session utilizing icons in accordance with aspects of the invention. The display 200 includes a list of participants 210 and a message area 220, [0043]); 
providing a plurality of selectable attribute tags for a user based on the instruction for starting group message filtering (presents the individual (e.g., via user computer device 50a) with a pull-down menu from which to select filtering icons, [0063]; the program control presents a user (e.g., an individual participant of the chat session) with the option to filter the chat session based on the icons determined in step 1110. For example, the program control may cooperate with the user computer device (e.g., user computer device 50a) to display a drop-down menu of all the icons determined at step 1110, [0074), wherein each selectable attribute tag of the plurality of selectable attribute tags is used to identify a corresponding subgroup of the group to which the user belongs (observers of the chat session may instantly ascertain information about the other participants of the chat session by looking at the icons, [0043]), and wherein the corresponding subgroup comprises a plurality of group members that 
receiving a selection of the first selectable attribute tag and a second selectable attribute tag that are comprised in the plurality of selectable attribute tags (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074); 
in response to the selection of the first selectable attribute tag and the second selectable attribute tag, automatically filtering the plurality of locally received group messages based on the first selectable attribute tag and the second selectable attribute tag (the program control filters the user’s viewable display of the chat session based on the filtering icons selected in step 1115, [0075]); and 
displaying one or more subgroup messages obtained after the filtering based on the first selectable attribute tag and the second selectable attribute tag (only messages from users having those selected icons will be displayed on the individual’s view of the chat session, [0063]; the program control cooperates with the user computer device to modify the user’s viewable display of the chat session to show messages only from participants that are associated with one or more of the filtering icons, [0075]).  
However, Dawson does not explicitly disclose the client device receiving an instruction sent by a user for starting group message filtering.
Rhodes teaches a client device, configured to perform operations comprising:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 
However, Dawson-Rhodes do not explicitly disclose the message server receiving a subgroup message comprising the first selectable attribute tag, determining the first subgroup based on the first selectable attribute tag, forwarding the subgroup message to the determined first subgroup.
Jesse teaches a message server, configured to perform operations comprising:
receiving a subgroup message comprising a first selectable attribute tag (Messages received by these transceivers are transmitted, via a local area network 1610, to servers, [0051]; file-pathname-like addresses in order to direct messages received by the automated communications system to particular users within particular subgroups and groups, [0058]);
determining the first subgroup based on the first selectable attribute tag (The routing routine first determines, the group to which the message is to be sent, [0055]); and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a server routing communications in the system/method of Dawson-Rhodes as suggested by Jesse in order for users to efficiently communicate messages to one another over a network. One would be motivated to combine these teachings for the server to determine a group of recipient users indicated in a sent message and to forward the message to the appropriate recipients accordingly.

Regarding claim 19, Dawson teaches the system according to claim 18, comprising receiving an instruction entered by the user on an operation interface of the client device and used for group message filtering (an individual may select one or more icons (e.g., from a drop-down menu), [0063]; The user may select one or more icons from the drop-down menu as filtering icons, [0074).
	However, Dawson does not explicitly disclose the receiving the instruction sent by the user for starting group message filtering.
	Rhodes teaches wherein the receiving the instruction sent by the user for starting group message filtering comprises:
receiving an instruction entered by the user on an operation interface of the client device and used to start group message filtering (Upon selecting of meeting filter button 350, electronic communication user interface 400 can generate a filtering request to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a displayed filter button in the system/method of Dawson as suggested by Rhodes to provide a user interface element for a user to initiate filtering of messages. One would be motivated to combine these teachings because such a button would enable a user to easily access filtering options, such as the drop-down menu taught by Dawson. 

Regarding claim 20, Dawson teaches the system according to claim 18, wherein the displaying one or more subgroup messages obtained after the filtering based on the first selectable attribute tag and the second selectable attribute tag comprises: 
displaying, by the client device on an operation interface of the client device, a group message in the plurality of locally received group messages that satisfies the first selectable attribute tag or the second selectable attribute tag, and hiding a group message that is in the plurality of locally received group messages and that does not satisfy the first selectable attribute tag and the second selectable attribute tag (a user may choose to display only those messages from users having particular icons, while suppressing any messages from users who are not associated with the particular icons, [0017]; the individual may selectively filter (e.g., not view) messages from other users that are not associated with the selected icon(s), [0063]; show messages only from participants that are associated with one or more of the filtering icons, [0075]).  

.  


12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Rhodes-Jesse in view of Skladman.

Regarding claim 21, Dawson teaches the system according to claim 18, wherein: 
	Application No. : 15/988,002 Filed: May 24, 2018 the providing a plurality of selectable attribute tags for the user comprises providing the plurality of selectable attribute tags for the user by using a group message filtering operation interface (presents the individual (e.g., via user computer device 50a) with a pull-down menu from which to select filtering icons, [0063]); and 
the group message filtering operation interface comprises the plurality of selectable attribute tags (the program control may cooperate with the user computer device (e.g., user computer device 50a) to display a drop-down menu of all the icons determined at step 1110, [0074).  
However, Dawson-Rhodes-Jesse do not explicitly disclose the group messaging filtering operation interface comprises operation manner, where the operation manner comprises an exclude option and an include option, wherein the include option indicates that only a group message sent by a subgroup member having the first selectable 
Skladman teaches a group message filtering operation interface comprising operation manner (FIG. 5), where the operation manner comprises an exclude option and an include option (These two lists support two operational modes of the system 10: an “include” mode and an “exclude” mode, column 4 lines 58-60), wherein the include option indicates that only a group message sent by a subgroup member having a first selectable attribute tag or a second selectable attribute tag is displayed (In the include mode, the system 10 only notifies a subscriber of an incoming e-mail if attributes of the e-mail message are present in the include list. Thus, in this mode, the system 10 blocks notification of all e-mail messages, except those defined by the include list, column 4 lines 60-65), and wherein the exclude option indicates that a group message sent by a subgroup member having the first selectable attribute tag or the second selectable attribute tag is hidden (In the exclude mode, a subscriber is notified of all incoming e-mail messages, except those identified by the exclude list. This mode permits a user to specifically block e-mail from particular sources or regarding particular subjects, column 4 line 66 – column 5 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a user interface to select an include or exclude mode in the system/method of Dawson-Rhodes-Jesse as suggested by Skladman in order for a user to specify their filtering preferences. One would be .


13.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Rhodes in view of Pendap et al. (US 10/171,386).

Regarding claim 23, Dawson teaches the method according to claim 5, comprising a first plurality of group members having the first selectable attribute tag (FIG. 3 demonstrates that the shape of the icon may be indicative of a department within an organization, [0049]).
	However, Dawson-Rhodes do not explicitly disclose receiving, by the client device and from the user, an additional selection of the first selectable attribute tag, and in response to receiving the additional selection of the first selectable attribute tag from the user, sending, by the client device and to a message server, a subgroup message, wherein the subgroup message comprises the first selectable attribute tag, wherein the first selectable attribute tag is used by the message server to forward the subgroup message to the first selectable attribute tag.  
	Pendap teaches receiving, by a client device and from a user, an additional selection of a first selectable attribute tag (the participant on client A 104 may post a private message directed to other participants on client B 106, column 5 lines 2-6; selected participants of the instant messaging conference discussion, column 9 lines 38-39); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize private messages in the system/method of Dawson-Rhodes as suggested by Pendap to facilitate a user to send a message to a designated group of participants. One would be motivated to combine these teaching to enable participants to easily exchange communications with the most relevant participants of a group.

Regarding claim 24, Dawson teaches the method according to claim 23, comprising a second plurality of group members having the second selectable attribute tag (FIG. 3 demonstrates that the shape of the icon may be indicative of a department within an organization, [0049]).
	However, Dawson-Rhodes do not explicitly disclose receiving, by the client device and from the user, an additional selection of the selectable attribute tag comprising receiving, by the client device and from the user, an additional selection of the second selectable attribute tag, a subgroup message comprising the first selectable attribute tag and the second selectable attribute tag, and the second selectable attribute 
	Pendap teaches wherein: 
the receiving, by the client device and from the user, an additional selection of the selectable attribute tag comprises receiving, by the client device and from the user, an additional selection of a second selectable attribute tag (the participant on client A 104 may post a private message directed to other participants on client B 106 and client E 112, column 5 lines 2-6; selected participants of the instant messaging conference discussion, column 9 lines 38-39); 
the subgroup message comprises the first selectable attribute tag and the second selectable attribute tag (client B 106 and client E 112, column 5 lines 2-6); and 
the second selectable attribute tag is used by the message server to forward the subgroupPage: 8 of 15 message to the second selectable attribute tag (Accordingly, instant messenger server 102 relays the private message from client A 104 to client B 106 and client E 112, column 5 lines 6-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize private messages in the system/method of Dawson-Rhodes as suggested by Pendap to facilitate a user to send a message to a designated group of participants. One would be motivated to combine these teaching to enable participants to easily exchange communications with the most relevant participants of a group.


25 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Rhodes in view of Smith et al. (US 8,706,685).

Regarding claim 25, Dawson teaches the method according to claim 5, wherein displaying the one or more subgroup messages comprises: 
	a first plurality of group members having the first selectable attribute tag and a second plurality of group members having the second selectable attribute tag (Icons may be assigned to users according to any criteria, including but not limited to, job role, job group, job title, [0016]; determine icons associated with a user, [0032]; each division or department within a company may have its own unique identifying icon which would be applied to each employee in that organization, [0033]; FIG. 3); and
	displaying, by the client device, one or more subgroup messages sent by the first plurality of group members and the second plurality of group members (only messages from users having those selected icons will be displayed on the individual’s view of the chat session, [0063]; the program control cooperates with the user computer device to modify the user’s viewable display of the chat session to show messages only from participants that are associated with one or more of the filtering icons, [0075]).
	However, Dawson-Rhodes do not explicitly disclose querying, by the client, a message server for a plurality of group members having a selectable attribute tag.
	Smith teaches querying, by a client device, a message server (the client device 104 may send a filter request 116 to the server system 102 via the network 108, column 6 lines 8-10) for a plurality of group members having a selectable attribute tag (the criteria of the filter request 116 may relate to a particular group of people, such as a 
displaying, by the client device, one or more subgroup messages sent by the plurality of group members (The filter results 118 may be provided to a display of the client device 104 via a user interface, column 7 lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a server for maintaining group and commentator information in the system/method of Dawson-Rhodes as suggested by Smith in order for users to request the information necessary to filter messages and annotations based on particular criteria. One would be motivated to combine these teachings in order to manage the communications and data from a plurality of users and sources at a centralized location, accessible to each user.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chandrasekar et al.		US 9,344,390
Cardonha et al.		US 9,946,797
Nakano			US 2002/0147988
Buchheit et al.		US 2005/0234850

Serr et al.			US 2009/0319912
George et al.			US 2010/0005402
Sitrick et al.			US 2012/0284642
Adams et al.			US 2013/0055161
Shin				US 2013/0066984
Vainik et al.			US 2013/0157609
Murville et al.			US 2015/0064671
Chandrasekaran		US 2015/0163182
MacDonald et al.		US 2016/0344678
Lane et al.			US 2016/0344679.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451